The plaintiffs’ petition for certification for appeal from the Appellate Court, 65 Conn. App. 729 (AC 21113), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the named plaintiff, listed as a driver of a covered vehicle on the declaration page of the automobile policy issued by the defendant, but not listed as a named insured, was not entitled to underinsured motorist coverage under the policy?”
KATZ, J., did not participate in the consideration or decision of this petition.